Case: 4:17-cv-00806-AGF Doc. #: 118 Filed: 03/13/20 Page: 1 of 1 PagelD #: 2498

Case: 4:17-cv-00806-AGF Doc. #: 114 Filed: 01/21/20 Page: 3 of 4 PagelD #: 2314
UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF MISSOURI
EASTERN DIVISION

ISRAEL SANCHEZ, et al.,
Plaintiff(s),
Vv. Case No. 4:17-CV-00806-AGF

CENTENE CORP., et al.,

Defendant(s).

SSS a a ae SS

ALTERNATIVE DISPUTE RESOLUTION COMPLIANCE REPORT

Complete one option and file this report with the Clerk's Office
Option 1

[4 The neutral elects to extend the deadline for completing ADR for 14 days and will
continue efforts to assist the parties in reaching a settlement. Revised completion
deadline: . Such an election by the neutral is permitted once during the
span of a mediation in a single case, If the parties require more time to complete
mediation, lead counsel must file a motion with the Court.

Option 2
An ADR conference was held on: _ January 29, 2020

All required individuals, parties, counsel of record, corporate representatives, and/or
claims professionals attended and participated in the ADR conference(s) in good faith,
and each possessed the requisite settlement authority:

   

 

The following individuals, parties, counsel of record, corporate representatives, and/or
claims professionals failed to appear and/or participate in good faith as ordered:

 

The ADR referral was concluded on __ January 29. 2020
The parties [adid o did not] achieve a settlement. Check one

Option 3
[4 Although this case was referred to ADR, a “ftp NOT HEL
Date: MA fel B ZeZem Neutral: Cte :

 

  

MICHELLE YOSHID
Signature

 
